When compensatory damages are awarded in the sum of only $1, it is difficult to comprehend how an award of punitive damages and attorney fees can be justified. However, since appellees failed to file a cross-appeal, we must assume that the award of punitive damages was not error and that the amount awarded as punitive damages was reasonable. Only on that premise can an award of attorney fees be in order.
Assuming that an award of attorney fees is justified, I concur with the foregoing opinion as to the manner in which those fees should be determined.